department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date date org uil certified mail -- returned receipts dear last date for filing a petition with the tax_court a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective august 19vv you have agreed to this adverse determination per signed form_6018 on july 20aa our adverse determination was made for the following reasons the org is not operated for an exclusive exempt_purpose as is required by sec_501 and sec_1 c -1 d a substantial part of the activities furthers private interests monies returned to trustee rather than public interests which is prohibited by sec_1 c -1 d ii the foundation failed to make financial distributions ot provide any activity as a supporting_organization to a specified organization of org _ the organization did not operate exclusively for exempt purposes because it was organized and operated for the benefit of private interests rather than public interests and its net_earnings and assets inured to the benefit of its creators trustees and directors which is prohibited by sec_501 c please refer to the attached form 886-a which sets forth the facts law and analysis upon which this final adverse determination is based contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the year ending july 20xx and for all years thereafter commerce street dallas tx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely youts marsha a ramirez director eo examinations attachment form 886-a publication commerce street dallas tx tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service te_ge eo examinations taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at thank you for your cooperation if you write please provide a telephone number and if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you catalog number 34809f enclosures publication publication report of examination marsha a ramirez director exempt_organizations examinations letter sincerely form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended july 20xx xx july yy 20yy legend org organization founder partnership abc - related company a-- member ghi d - member def primary issue should the sec_501 tax exempt status of the org be revoked because it is not operated exclusively for tax exempt purposes founder1 - founder officer1 member1 - board member def - other related company b- member ghi founder2 - founder officer2 member2 - board member ghi - related company c member ghi each being a founder’ founder’ is also listed as the trustee in the facts the org the organization was created with a declaration of trust declaration on august 19aa by founder1 and founder2 declaration pursuant to the declaration the organization was created for the purpose of establishing an organization which is described in sec_501 and sec_509 the declaration provides that the founder renounces any power to determine or control by alteration amendment revocation termination or otherwise the income or principal of the trust estate and that the founder renounces any interest either vested or contingent including any reversionary_interest or possibility of reverter in the income or principal of the trust estate by letter dated july 19bb the org received notification that it was recognized as tax exempt under sec_501 as an organization described in sec_501 of the internal_revenue_code and that it was not classified as a private_foundation because it met the requirements of sec_509 the declaration requires that each year the trustee shall distribute of the adjusted_net_income to the abc the named primary charity in addition to this distribution each year the trustee shall distribute a total of of the adjusted_net_income to one or more identified charitable organizations or to the primary charity as directed by the majority of the board_of directors the board schedule a of the declaration identifies the supported charities schedule a has one hundred and seven charities listed article of the declaration says that in the event the trustee determines in the trustee’s sole and complete discretion that the trust fund is too small to economically administer then in such event the trustee shall distribute the trust fund in its entirety outright and free of trust to such organization or organizations as described in sec_170of the code as the trustee in trustee’s total and complete discretion shall determine the declaration provides that the board shall be the governing body of the organization and that the members of the board shall be determined as follows e e e one board member shall be appointed by the primary charity two board members shall be from the class consisting of founder1 and founder2 and each of their descendants the the other members of the board shall be member1 and member2 family while on paper the organization has one member of the board that is appointed by the primary charity there are no records of board meetings to show that the board governed the organization by august 19cc the organization lent dollar_figure company abc receivables from trustees as an asset the following charts show the loans to each borrower from 19cc through april 20zz the information included in the charts is from lists of loans and payments prepared by the organization’s power_of_attorney poa the amounts in parenthesis are the payments on the principal the interest_paid on the notes is shown in the third column there were no loan documents the balance sheets on the forms cco listed notes to the trustee and dollar_figure to the trustee’s form 886-a crev department of the treasury - internal_revenue_service page -1- name of taxpayer org form_8 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended july 20xx xx july yy 20yy according to information provided by the poa all of the loans were to the trustee the trustee's businesses or the trustee’s family members date amount balance interest_paid founder borrowed prior to aug 19cc 19cc 19cc 19cc 19cc 19cc 20dd 20dd 20dd 20ee 20ee i2i20ee 20ee 20ee 20ee 20ee 20gg 20yy 7ibiz0yy 20yy 20yy 20vv 20vv 20vv 20vv 20ww 20ww 20ww 20ww aiti20ww 20zz date amount balance interest_paid s abc owed prior to 19cc 20dd 20ee 20ee 20gg 20gg 20gg form 886-arev page -2- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service explanation of items name of taxpayer form 886a org schedule no or exhibit year period ended july 20xx xx july 20yy yy abc _ s was owned by the trustee founder1 take over the debt the dollar_figure year 20dd shown in the loan column was the interest due on the dollar_figure for the the company went bankrupt and the trustee agreed to date amount balance interest_paid founder’s partnership 20dd 20dd 20gg date amount balance interest_paid 20dd 20gg date amount balance _ interest_paid def ghi 20dd 20dd 20dd 20dd 20dd 20gg 20gg 20gg 20gg 11120gg 20gg 20gg 20gg 20gg 20gg 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20yy 20ww 20zz form 886-acrev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended july 20xx xx july yy 20yy org information from choicepoint lists a founder1 founder1 own sec_24 of ghi b owns and a owns band a children b and c as members of the board_of ghi llc ’s are founder1 date amount balance _ interest_paid c investment sec_1 20ee 20gg date amount balance interest_paid 20ee 20gg founder1 has said that there is no family relationship between her and the cs date amount balance _ interest_paid 20gg 20gg 20gg t1iqi2z0xx 20yy 20vv 20vv 20vv 20ww 20ww b is founder1 ’s son date amount balance interest_paid 20gg 20xx 20yy 7129120vv 20vv 20ww 20ww 20ww ais founder1 ’s daughter date amount balance interest_paid 20xx 20yy 20vv form 886-acrev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org 20yy yy schedule no or exhibit year period ended july 20xx xx july 20ww is the founder's partnership date amount balance _ interest_paid 20vv 20ww the charts show that there were no set repayment schedules for any of the notes there were no documents provided on any of the notes on december 20xx and another payment of dollar_figure was made on december 20xx it borrowed the dollar_figure _ ghi paid dollar_figure again then on december 20xx on its note the following chart is a amount_paid on the notes is in parenthesis list of the loans taken out by date and the balance owed to the organization the date amount borrowed paid amount borrowed amount_paid balance interest_paid jul-cc jul-cc 31-dec-cc 19cc 19cc 19cc 19cc 20dd 20dd 20dd 20dd 20dd 20dd 20dd 20dd 20dd 20dd 20dd 20ee 20ee 20ee 20ee 7i2 20ee 20ee 20ee 20ee form 886-acrev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended july 20xx xx july yy 20yy 20ee 20ee 20ee 20gg 20gg 20gg 20gg 20gg 20gg 20gg 20gg 20gg 20gg 20gg 20gg 20gg 20gg 20gg 20gg 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20yy 20yy 20yy 7ti8i2z0yy tiz1120yy 20yy 20yy 20vv 20vv 20vv 20ww 20ww 20ww form 886-arev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended july 20xk xx july yy 20yy org 20ww 20zz the information on the payment of the notes shows that interest was paid the interest rates ranged from to6 these rates were equal to the prime interest rate charged for the periods the loans were taken out the prime rate was taken from the federal reserve board’s web site on historical rates of interest there is no evidence that a bank or other third party lender would have charged only the prime rate for unsecured undocumented loans payable at will according to the information provided by the organization the two notes written on april 2oww dollar_figure and ghi wrote checks to the organization to pay off the notes __ have an interest rate of the loan for was to the trustee and the one for dollar_figure was to ghi llc on june 20zz __ the trustee from its inception through june 20zz the abc one check for tuition and one check to the internal_revenue_service _ the organization wrote fourteen checks for loans five checks to the chart below shows the amounts of grants paid out by the organization the portion of those grants that went to abc and other charities abc used part of the grants it received to pay education expenses of the trustee’s children grants paid amounts to other abc _ charities education paid_by abc year end july 20ee july 20gg july 20xx july 20yy july 20vv the amounts for grants paid and the amounts paid to abc are from the forms filed by the organization according to information provided by the trustee when the organization made a grant to abc she could request a wish from it association with abc in that letter she said though my requests were honored and as near as can remember every time - understood completely abc was under no obligation to grant my requests org wrote abc a donation check then made the request to in september 20vv the trustee sent a letter in regards to the organization's the wishes made by the trustee were for abc to pay her family members’ education expenses the last column of the chart shown above is the amounts paid_by abc for the education expenses of the trustee’s family members in january 20xx account for the trustee’s children’s education expenses was written from the organization's __ acheck for dollar_figure law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which form 886-a rev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended july 20xx xx july 20yy yy does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private shareholder or individual’ refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_509_a_-4 of the regulations addresses permissible beneficiaries in that it specifies that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations only if it engages solely in activities which support or benefit the specified publicly supported organizations an organization will be regarded as operated exclusively to support or benefit one or more publicly supported organizations if it supports or benefits an organization other than a private_foundation which is described in sec_501 in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 in 412_f2d_1197 ct_cl the court stated that loans to an organization's founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of private source of loan credit from an organization's earnings may itself amount to inurement of benefit in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 government’s position form 886-a crev department of the treasury - internal_revenue_service page -8- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayet org schedule no or exhibit year period ended july 20xx xx july yy 20yy the sec_501 exempt status of the org should be revoked because it is not operated exclusively for tax exempt purposes the assets and the income of the organization inured to the benefit of the founder trustee the organization has directly and indirectly paid educational expenses for the trustee’s family these payments are inurement as set forth in regulation sec_1_501_c_3_-1 an organization is not operated exclusively for exempt purposes if any of the earnings inure to individuals that have a personal and private interest in the activities of the organization because there is inurement the organization is not operated exclusively for exempt purposes and should be revoked the organization made loans to disqualified persons on terms that an independent lender would not have made there are no set pay dates on the notes there are no written documents or liens to give the organization recourse to collect the debt the interest rate is below what an independent lender would have charged for that type of loan not secured not documented by not having set payment dates the organization does not know when it will have money to carry out its exempt_purpose the fact that the loans were taken out shortly after the money was donated indicates the donors did not give up control of the money the number of loans timing of the loans and the amounts of the loans show that the organization’s bank account was used as a type of ready reserve_account by the trustee when the trustee needed some cash she took it out of the organization’s account __ a large amount was paid back to the organization but in june 20gg __ that amount in march 20gg was taken out again the same thing occurred in may 20xx and then loans were given in june 20xx weeks later dollar_figure was loaned out again to the trustee and her company on march 20ww___ the loans were all paid off two _ a large payment was made on the notes the loans show that there was no requirement to even make annual payments of interest the loans to founder's made on the note partnership def ghi c investments and a were all over a year old before a payment was the checks were signed by the trustee founder1 board discussed if the loans were a good investment there is no record of meetings to show that the the primary activity of the organization is loaning money to the trustee her family and her businesses even when there was a grant to the primary charity the trustee requested that the money be used for her wish an organization is described in sec_501 only if no part of its net_earnings inures to the benefit of any private shareholder the inurement prohibition is designed to ensure that charitable assets are dedicated exclusively to furthering public purposes an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals sec_1_501_c_3_-1 a gift to a charitable_organization must be a voluntary transfer of money or property without the receipt of adequate_consideration made with charitable intent 490_us_680 to claim a deduction under sec_170 a donor must surrender dominion and control_over the gift united_states v estate preservation services f 3d cir 20dd transferred assets to the organization and claimed a deduction under sec_170 a charity’s assets are required to be irrevocably dedicated to charitable purposes sec_1_501_c_3_-1 the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity’s income or assets for personal_use by returning assets to the trustee her business and her the form 886-arev department of the treasury - internal_revenue_service page -9- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended july 20xx xx july 20yy yy family members the organization breached the dedication requirement and its net_earnings have inured to the benefit of disqualified persons although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity's assets that serve the interests of its private shareholders 505_f2d_1068 cir the organization's net_earnings have inured to the benefit of insiders sec_1_501_a_-1 ginsburg v commissioner 46_tc_47 the very presence of a private source of loan credit may amount to inurement 412_f2d_1197 ct_cl 71_tc_102 loans to disqualified persons promote private rather than charitable purposes 31_tc_1217 accordingly the organization’s status as an organization described under sec_501 should be revoked effective august cc because it did not operate exclusively for exempt purposes and its assets inured to and it served the private interests of its creators taxpayer’s position the taxpayer has indicated that it agrees to revocation by signing the form_6018 conclusion the organization's exempt status should be revoked back to august 19aa retroactive revocation is appropriate because the organization did not state in its application that it would make loans on terms more favorable than an independent lender would make that it would lend most of its assets to insiders and that some of its grants would be used to pay education expenses for the trustee’s family members page -10- department of the treasury - internal_revenue_service form 886-a crev
